1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3

4     MATTHEW HUNTER,                                 Case No. 2:19-cv-01254-KJD-BNW
5           Petitioner,
             v.                                       ORDER SUMMARILY DISMISSING
6                                                     ACTION WITHOUT PREJUDICE
7     BRIAN E. WILLIAMS, et al.,
8           Respondents.
9

10

11          In this case, on July 19, 2019, Matthew Hunter, who is apparently incarcerated at
12   Nevada’s Southern Desert Correctional Center, filed a petition for writ of habeas corpus
13   (ECF No. 1-1).
14          Hunter did not pay the filing fee for this action or file an application to proceed in
15   forma pauperis, and his petition is not on the form required by this Court. See Local Rule
16   LSR 3-1. Moreover, it appears that Hunter filed his petition in the wrong court; the caption
17   of his petition suggests that he meant to file it in the state district court. For all these
18   reasons, this action will be summarily dismissed without prejudice.
19          IT IS THEREFORE ORDERED that this action is dismissed without prejudice.
20          IT IS FURTHER ORDERED that the petitioner is denied a certificate of
21   appealability.
22          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter
23   judgment accordingly.
          DATED: July 24, 2019
24

25

26
                                                        KENT J. DAWSON,
27                                                      UNITED STATES DISTRICT JUDGE
28
                                                  1
